Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amended abstract of the disclosure filed on 03/29/2022 is in proper form and overcomes the previous objection.
Information Disclosure Statement
The IDS filed on 03/29/2022 has been considered except for US 4351510 A, as the name of applicant on this document differs from the name cited on the IDS, and the subject matter of this cited document is unrelated to the present application.
Allowable Subject Matter
Claims 17-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art made of record and not relied upon does not teach a system with two configurations: one free rolling configuration in which the tilting movement of the front two wheels is not dampened, and one damped rolling configuration in which the articulated quadrilateral degenerates into a triangle, bringing a damper into a position in which it dampens the tilting movement of the front wheels.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Hardy whose telephone number is 571-272-4406. The examiner can normally be reached from 10:00 AM – 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/RYAN HARDY/
Patent Examiner, Art Unit 4144

/LESLEY D MORRIS/Supervisory Patent Examiner, Art Unit 4144